Citation Nr: 1828008	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an initial rating in excess of 0 percent as of July 19, 2006, and in excess of 30 percent as of July 25, 2017, for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975 and from November 1982 to June 1997.
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Denver, Colorado.

On the July 2014 and January 2018 substantive appeals, the Veteran requested a videoconference hearing before a member of the Board.  However, in February 2018 the Veteran requested to withdraw the hearing request.  Since a request for hearing may be withdrawn by an appellant at any time before the hearing, the Board finds that the request for hearing has been withdrawn, and will proceed with appellate review.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

On a January 17, 2018 written correspondence, received prior to the promulgation of a decision in the appeal, the Board was notified that the Veteran was satisfied with the current rating for service-connected IBS, and no longer wanted to proceed with the appeal.


CONCLUSION OF LAW

The criteria for the withdrawal of the claim for an increased rating for IBS have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).

On January 17, 2018, prior to the promulgation of a decision on the appeal, the Veteran requested in writing that the issue of entitlement to an increased rating for IBS be withdrawn.

The Board finds that the Veteran has effectively withdrawn the appeal for entitlement to an initial rating in excess of 0 percent as of July 19, 2006, and in excess of 30 percent as of July 25, 2017, for IBS.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue and the appeal must be dismissed.  38 U.S.C. § 7105 (2012).


ORDER

Entitlement to an initial rating in excess of 0 percent as of July 19, 2006, and in excess of 30 percent as of July 25, 2017, for irritable bowel syndrome (IBS) is dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


